Chambers, J.
(dissenting) — I respectfully dissent and would affirm the trial court’s dismissal of this case.
Plaintiffs bear the burden of proof on all elements of the cause of action they plead. Cf. Lewis v. City of Seattle, 28 Wash. 639, 69 P. 393 (1902). Failure to prove a single element is fatal to the claim. Boyce v. West, 71 Wn. App. 657, 665, 862 P.2d 592 (1993). In this case, Saddle Mountain Minerals, L.L.C., the holders of a mineral estate, sued Arun and Vandana Joshi, the owners of the surface estate, on a variety of theories. The trial judge granted summary judgment for the Joshis largely on the grounds that “no reasonable juror would find that the Plaintiff has been damaged by the actions of the Defendants since the mineral rights were worthless at the time acquired by Plaintiff due to the zoning prohibition on mining activity.” Clerk’s Papers at 19.
I agree with the majority that the zoning ordinance prohibiting mining did not render Saddle Mountain’s mineral rights worthless. Majority at 252-53. However, this court can — and usually should — affirm summary judgment on any grounds supported by the record and the pleadings. See Mountain Park Homeowners Ass’n v. Tydings, 125 Wn.2d 337, 344, 883 P.2d 1383 (1994). Saddle Mountain bore the burden of proof on its damages at summary judgment. It is possible that some time in the future, perhaps centuries from now, the homes now built will be gone, zoning will change, and Saddle Mountain will be permitted to mine. It is possible that some time in the future, perhaps centuries from now, emerging technologies will allow extraction of minerals with no harm to the surface estate, and Saddle Mountain will be permitted to mine. Many things are possible. The question remains, did Saddle Mountain meet its burden to quantify its damages with reasonable probability at summary judgment? I concur with the learned trial judge that it did not.
Saddle Mountain had the duty of presenting sufficient evidence of damage to survive summary judgment. RCW 4.24.630; Merchant v. Peterson, 38 Wn. App. 855, 858, 690 P.2d 1192 (1984). While we do not demand absolute cer*259tainty, we do not grant damages that are too remote or speculative. Bromley v. Heffernan Engine Works, 108 Wash. 31, 32, 182 P. 929 (1919). Saddle Mountain simply did not present evidence from which a reasonable juror could have believed it could exercise these mineral rights, except in a remote or speculative time frame.
Importantly, this is not a case where Saddle Mountain had sought a variance from the zoning ordinance. The result may have been different then. I also recognize that we took this case to settle a slightly different question: whether the purchaser of mineral rights can ever recover under these types of facts. However, my review of the record has persuaded me that the question is not well presented in this case, and we should resolve it on the same grounds the trial judge resolved it. See Alverado v. Wash. Pub. Power Supply Sys., 111 Wn.2d 424, 429, 759 P.2d 427 (1988) (court has inherent authority to consider issues necessary to reach a just result); Hall v. Am. Nat’l Plastics, Inc., 73 Wn.2d 203, 205, 437 P.2d 693 (1968).
Since Saddle Mountain has not met its burden, the trial court properly dismissed the case. Accordingly, I respectfully dissent.